Citation Nr: 0420952	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  00-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back disorder 
as secondary to service-connected residuals of a fracture of 
the left ankle.  

2.  Entitlement to an increased rating for service-connected 
residuals of a fractured left ankle, currently rated as 20 
percent disabling.  

3.  Entitlement to an increased rating for service-connected 
otitis media with tympanoplasty, currently rated as 10 
percent disabling.

4.  Entitlement to an increased rating for service-connected 
labyrinthitis associated with otitis media and tympanoplasty, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for service-connected 
tinnitus associated with labyrinthitis, currently rated as 10 
percent disabling.

6.  Entitlement to an increased rating for service-connected 
left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1959 to June 
1963.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a low 
back disorder as secondary to service-connected residuals of 
a fracture of the left ankle (left ankle disorder) comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board issued a decision on this matter in March 2001, 
finding that there was new and material evidence to reopen 
the claim but denying service connection on the merits.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an Order dated in April 
2003, the Court vacated the Board decision and remanded the 
matter for readjudication.  The Board emphasizes that the 
Order vacating and remanding the Board decision was not 
limited only to that portion of the decision that denied 
service connection for a low back disorder on the merits.  
Therefore, the issue on appeal remains as phrased above.  In 
September 2003, the veteran requested a Board hearing at the 
St. Louis RO.  The Board remanded this claim in October 2003 
to accommodate the veteran's request.  The veteran testified 
at a hearing before the undersigned Veterans Law Judge in 
March 2004.  

During the pendency of the above claim, the veteran filed 
increased rating claims for his service-connected left ankle 
disorder, otitis media with tympanoplasty, labyrinthitis with 
tinnitus, and left ear hearing loss.  These claims come 
before the Board on appeal from a July 2002 rating decision 
by the St. Louis RO.  The Board notes that in a January 2004 
rating decision, the RO increased the veteran's rating for 
left ankle disorder from 10 to 20 percent.  The RO also 
separated the veteran's service-connected labyrinthitis and 
tinnitus into two separate disorders and assigned a 10 
percent rating to both.  As such, the increased rating claims 
on appeal are for left ankle disorder, otitis media with 
tympanoplasty, labyrinthitis associated with otitis media 
with tympanoplasty, tinnitus associated with labyrinthitis 
and left ear hearing loss.

As will be discussed in greater detail below, the service 
connection claim for low back disorder is reopened and the 
service connection claim, along with the increased rating 
claims, on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
appellant if further action is required.


FINDINGS OF FACT

1.  By rating decision in May 1997, the RO denied the 
veteran's service connection claim for low back disorder as 
secondary to service-connected residuals of a fracture of the 
left ankle.  The RO notified the veteran of this decision and 
of his procedural and appellate rights; however, the veteran 
did not appeal.

2.  Evidence received since the May 1997 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for low back disorder.  


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which denied entitlement to 
service connection for low back disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
1997 rating decision, and the claim of entitlement to service 
connection for low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Here, the RO, in an April 2002 letter, did provide the 
veteran with VCAA notice.  Although the VCAA letter provided 
to the veteran did not contain the fourth element, the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence pertaining to his claim.  
Subsequent to the VCAA letter in April 2002, a December 2003 
supplemental statement of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The VCAA letter in April 2002 and the December 2003 SSOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

New and Material Evidence

In a May 1997 rating decision, the veteran's service 
connection claim for low back disorder was denied.  The 
veteran was notified of that determination and informed of 
appellate rights and procedures in June 1997.  The veteran 
did not file a notice of disagreement to initiate an appeal 
from the May 1997 rating decision.  The May 1997 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran's claim was received prior to August 29, 2001, 
these amendments are not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, as the RO adjudicated the case de novo, the RO 
essentially reopened the veteran's claim for service 
connection for a low back disorder.  The Board agrees.
  
Analysis

Service medical records do not show any diagnosis of a low 
back disorder.  Examinations in April 1961, June 1962 and 
separation examination in June 1963 indicated that clinical 
evaluation of the spine was normal.  There were also no 
complaints of or treatment for low back problems in service.  

Post service medical records, including VA examination 
reports in July 1964, June 1966, and June 1971 did not reveal 
treatment for or a diagnosis of a low back disorder.  VA 
examination report dated in July 1995 noted no diagnosable 
disorder involving the low back, however, the examiner 
ordered an x-ray of the lumbar spine to rule out degenerative 
joint disease.  X-ray report dated in July 1995 revealed 
spina bifida of S1, otherwise negative.  

In the May 1997 rating decision, the veteran's claim for low 
back disorder was denied on the basis that the evidence 
failed to establish any current low back disorder or any 
current findings demonstrating a relationship between a 
current low back disorder and the veteran's service-connected 
left ankle disorder.  The RO relied on the above evidence in 
making its determination.  

Evidence received since the May 1997 rating decision includes 
VA medical records between 1997 and 1999 showing that the 
veteran was diagnosed with degenerative joint disease of the 
lumbar spine.  A nerve conduction study (NCS) in October 1998 
showed left sided S-1 radiculopathy.  A MRI report dated in 
November 1998 showed that the veteran had degenerative 
changes L4-L5 disc space.  In addition, the veteran's VA 
treating physician stated in a June 1999 written report that 
the veteran had recurrent lumbar strain with radiculopathy.  
The additional evidence also includes an October 1999 VA 
examination report that diagnosed the veteran as having low 
back pain.  The above evidence demonstrates that the veteran 
has a current low back disorder.  

The Board finds that the VA medical records and VA medical 
opinion dated in June 1999 discussed above are so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  As such, the evidence is material to 
his claim and therefore reopens his service connection claim 
for low back disorder.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for low back 
disorder as secondary to the service-connected residuals of a 
fracture of the left ankle.  To this extent only, the appeal 
is granted.

REMAND

Pertaining to the increased rating claims, the Board notes 
that no VCAA letter was provided to inform the veteran (1) of 
the information and evidence not of record that is necessary 
to substantiate the claims, (2) of the information and 
evidence that VA will seek to provide, (3) of the information 
and evidence that the veteran is expected to provide and (4) 
request that the veteran provide any evidence in his 
possession that pertains to the claims.  Such notice is 
necessary before there is adjudication on the merits.  
38 U.S.C. A. § 5103. 

Additionally, the Board notes that the veteran was provided 
VA examinations in June and July 2002 for his increased 
rating claims.  However, the veteran testified at his 
personal hearing in March 2004 that his left ankle and ear 
disorders have worsened.  While a new examination is not 
required simply because of the time has passed since the last 
examinations, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Although the Board regrets further delay in 
appellate review, the Board believes new examinations are 
required.  

The veteran reported that he was applying for Social Security 
and that he had received additional private and VA medical 
treatment for his service-connected disabilities as well as 
his low back disorder.  Assistance shall include obtaining 
additional VA medical records and a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC/RO must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment for his low back disorder.  The 
veteran should provide all necessary 
written releases for these records.  If 
any of the identified records cannot be 
obtained, the veteran should be notified 
of such and the efforts used in 
requesting these records.  

3.  Ask the veteran about the status of 
claim for Social Security (SSA).  Contact 
Social Security and request copies of all 
records pertaining to his SSA claim.

4.  After completion of #1-3 above, the 
veteran should be afforded VA 
examinations to determine the nature and 
severity of the veteran's service-
connected left ankle disorder, otitis 
media with tympanoplasty, labyrinthitis 
associated with otitis media with 
tympanoplasty, tinnitus associated with 
labyrinthitis, and left hearing loss.  
The claims folder, and a copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  All necessary tests 
and studies should be conducted.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.  

5.  After completion of #1-3 above, the 
veteran should be scheduled for a VA 
medical examination by an orthopedist to 
ascertain the nature, extent, and 
etiology of the veteran's claimed low 
back disorder.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  All necessary 
tests and studies should be conducted.  
The examiner should determine the 
veteran's current low back disorder, if 
any, and whether it is at least as likely 
as not that his low back disorder is 
related to his service-connected left 
ankle disorder, or otherwise directly 
related to service.  In providing a 
detailed reasons and bases for all 
diagnoses and opinions, including a 
discussion of evidence relied on for 
opinions.

6.  The issues on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



